149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bobby MOBLEY, Plaintiff-Appellant,v.CITY of Town and Country, a municipal corporation; JohnCopeland, individually and in his capacity as a high-rankingsupervisory employee of the City of Town and Country'spolice department; Salvadore Del Mar, individually and inhis official capacity as the Chief of Police for the City ofTown and Country; James Robinson, individually and in hisofficial capacity as the City Administrator for the City ofTown and Country, Defendants-Appellees.
No. 97-4205.
United States Court of Appeals, Eighth Circuit.
Submitted May 13, 1998.Decided June 2, 1998.

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Bobby Mobley filed this action alleging that his demotion was a retaliatory employment action in violation of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., and also brought state law claims under the Missouri Human Rights Act, R.S.Mo. § 213.010, and for wrongful termination and intentional infliction of emotional distress.  The district court1 granted summary judgment on the federal claims, finding that Mobley had not engaged in a protected activity under the ADA, West v. Marion Merell Dow, Inc., 54 F.3d 493, 496-97 (8th Cir.1995), and was not a member of a protected class under Title VII, Barge v. Anheuser-Busch, Inc., 87 F.3d 256, 258 (8th Cir.1996), and declined jurisdiction over the state law claims.  After fully reviewing the record, we find no error in the judgment of the district court and affirm.  See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, United States District Judge for the Eastern District of Missouri